Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerushalmi(US 2013/0166864)  and Vemula(US 7,596,707).
Regarding claim 1, Yerushalmi  discloses a non-transitory computer program product for controlling access to a flash storage(Figure 1, storage 102) when executed by a processing unit(Figure 1, controller 110) of a bridge integrate circuit (IC), the non-transitory computer program product comprising program code to: receive a host write command from a host side(Paragraph 20, receiving instruction from host to store data); determine whether the flash storage needs to enter a hibernate state(Paragraph 24, determine that storage device needs to enter low power state).
Yerushalmi does not specifically disclose that enter hibernate state is based on at least information regarding a length of data that has been programmed into the flash storage and/or a quantity of host write commands that have been executed after executing the host write command; and instruct the flash storage to enter the hibernate state when the length of data and/or the quantity of host write command meets a triggering condition. However, Vemula discloses limiting requests to maximum to prevent overheating(Column  4, Lines 12-25). It would have been obvious to one of 
Regarding claim 5, Yerushalmi and Vemula disclose the non-transitory computer program product of claim 1, wherein the bridge IC and the flash storage are disposed on a motherboard to form a memory drive(Figure 1, Paragraph 64, storage device may be a flash drive).
Regarding claim 6, Yerushalmi and Vemula disclose the non-transitory computer program product of claim 5, wherein the flash storage is a flash memory card, and a size of the motherboard is less than 3 centimeter (cm) by 2 cm(Figure 1, Paragraph 64, storage device may be a memory card, whose size is typically less than 3 by 2 cm).
Regarding claim 8, Yerushalmi discloses a method for controlling access to a flash storage, performed by a processing unit of a bridge integrate circuit (IC), comprising: receiving a host write command from a host side(Paragraph 20, receiving instruction from host to store data); determine whether the flash storage needs to enter a hibernate state(Paragraph 24, determine that storage device needs to enter low power state).
Yerushalmi does not specifically disclose that enter hibernate state is based on at least information regarding a length of data that has been programmed into the flash storage and/or a quantity of host write commands that have been executed after executing the host write command; and instruct the flash storage to enter the hibernate state when the length of data and/or the quantity of host write command meets a triggering condition. However, Vemula discloses limiting requests to maximum to prevent overheating(Column  4, Lines 12-25). It would have been obvious to one of 
Regarding claim 12, Yerushalmi and Vemula disclose the method of claim 8, wherein the bridge IC and the flash storage are disposed on a motherboard to form a memory drive, the flash storage is a flash memory card, and a size of the motherboard is less than 3 centimeter (cm) by 2 cm(Figure 1, Paragraph 64, storage device may be a memory card, whose size is typically less than 3 by 2 cm).
Regarding claim 14, Yerushalmi  discloses an apparatus for controlling access to a flash storage, comprising: a host interface (I/F), coupled to a host side; a device I/F, coupled to the flash storage; and a processing unit, coupled to the host I/F and the device I/F, arranged operably to receive a host write command from the host side(Paragraph 20, receiving instruction from host to store data); determine whether the flash storage needs to enter a hibernate state(Paragraph 24, determine that storage device needs to enter low power state).
Yerushalmi does not specifically disclose that enter hibernate state is based on at least information regarding a length of data that has been programmed into the flash storage and/or a quantity of host write commands that have been executed after executing the host write command; and instruct the flash storage to enter the hibernate state when the length of data and/or the quantity of host write command meets a triggering condition. However, Vemula discloses limiting requests to maximum to prevent overheating(Column  4, Lines 12-25). It would have been obvious to one of ordinary skill in the art to combine the teachings of Yerushalmi and Vemula at the time of filing to enter hibernate state is based on at least information regarding a length of data that has been programmed 
Regarding claim 18, Yerushalmi and Vemula disclose the apparatus of claim 14, wherein the apparatus and the flash storage are disposed on a motherboard to form a memory drive(Figure 1, Paragraph 64, storage device may be a flash drive).
Regarding claim 19, Yerushalmi and Vemula disclose the apparatus of claim 18, wherein the flash storage is a flash memory card, and a size of the motherboard is less than 3 centimeter (cm) by 2 cm(Figure 1, Paragraph 64, storage device may be a memory card, whose size is typically less than 3 by 2 cm).
Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerushalmi, Vemula and Caraccio(US 2015/0286585).
Regarding claims 7, 14 and 20, Yerushalmi and Vemula do not specifically disclose the flash storage is packaged by a Ball Grid Array (BGA). However, Caraccio discloses flash storage packaged by BGA(Paragraph 5). It would have been obvious to one of ordinary skill in the art at the time of filing to have the flash storage packaged by BGA for the advantages of BGA. The motivation to do so would be to achieve size reduction.

Allowable Subject Matter
Claims 2-4, 9-11, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linnen, Lesarte, Warriner and Yang also disclose limiting transactions to prevent overheating of memory elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187